Citation Nr: 0836867	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  07-24 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
hypertension.

2.  Entitlement to service connection for hypertension.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
coronary artery disease (previously claimed as heart attack 
with hypertension).

4.  Entitlement to service connection for coronary artery 
disease (previously claimed as heart attack due to 
hypertension).

5.  Entitlement to service connection for gastroesophageal 
reflux disease.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs
ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1962 
until his retirement in June 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2005 and May 2007 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  The October 2005 
decision reopened previously denied claims for service 
connection for hypertension and coronary artery disease but 
denied the claims on the merits.  The May 2007 rating 
decision denied service connection for gastroesophageal 
reflux disease.  

The issue of entitlement to service connection for coronary 
artery disease and gastroesophageal reflux disease is 
addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  The RO denied service connection for hypertension in a 
rating decision of October 1982 as the condition was not 
found.

2.  The RO denied the veteran's attempt to reopen his claim 
for service connection for hypertension and denied service 
connection for a heart attack in a March 2003 rating 
decision.  The veteran was notified of this decision in April 
2003 but did not file an appeal.

3.  The evidence at the time of the March 2003 rating 
decision did not reveal current diagnoses of hypertension or 
evidence of a heart attack that was incurred or aggravated by 
service or due to or aggravated by a service-connected 
condition.

4.  Evidence compiled after the March 2003 rating decision 
includes a February 2005 letter from a private treating 
physician which reveals current diagnoses of hypertension and 
coronary artery disease; this is not cumulative or redundant 
of the evidence of record in March 2003 and raises a 
reasonable possibility of substantiating a claim for service 
connection for hypertension and coronary artery disease.

5.  Service treatment records reveal that the veteran was 
treated for labile hypertension which was controlled with 
diet during service; he was evaluated as being normotensive 
on a separation examination.

6.  The veteran is service-connected for type 2 diabetes 
mellitus.

7.  The medical evidence of record reveals a current 
diagnosis of essential hypertension.  

8.  The veteran's current essential hypertension did not 
manifest during service or to any degree within the first 
year after separation from service.

9.  The competent medical evidence of record does not show 
that the veteran's current essential hypertension is related 
to, caused by, or linked to active service, the labile 
hypertension diagnosed during service, or due to or 
aggravated by the veteran's service-connected diabetes 
mellitus.


CONCLUSIONS OF LAW

1.  The RO's March 2003 decision denying the reopening of the 
claim for service connection for hypertension and a heart 
attack is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
3.104(a) (2007).

2.  New and material evidence sufficient to reopen the claim 
for service connection for hypertension has been received.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  A current hypertension disorder was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been incurred therein, and is not proximately due to 
or the result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 
(2007).

4.  New and material evidence sufficient to reopen the claim 
for service connection for coronary artery disease 
(previously claimed as heart attack with hypertension) has 
been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and material evidence

The veteran first filed a claim for service connection for 
hypertension in July 1982.  During an August 1982 general 
examination the physician noted that the veteran's heart was 
of regular rate and rhythm with no murmurs heard and no 
skips, gallops or friction rubs and that hypertension was not 
shown.  In October 1982, the RO denied service connection as 
hypertension was not shown by the evidence.  

The veteran filed a claim to reopen and for a heart attack 
secondary to hypertension in January 2002.  In a rating 
decision dated in March 2003 the RO denied service connection 
for hypertension on the basis that the veteran did not submit 
any new or material evidence to reopen his claim for 
hypertension.  The rating decision also denied service 
connection for a heart attack as the evidence did not show a 
heart attack that was incurred in or aggravated by service or 
that was due to a service-connected disability.  A notice of 
disagreement was not filed, and the decision became final.  
38 C.F.R. § 3.104.  Even so, applicable law provides that a 
claim which is the subject of a prior final decision may be 
reopened upon presentation of new and material evidence.  See 
38 C.F.R. § 3.156.

The veteran filed a request to reopen the claims in March 
2005.  He stated that his problem with hypertension continued 
after retirement from military service and that after a heart 
attack in June 1999 physicians asked him if he ever had 
problems with high blood pressure prior to giving him 
medication to control hypertension.  The request to reopen 
was granted in an October 2005 rating decision; however, the 
earlier denial on the merits was confirmed and continued.  
The veteran appealed.

The Board has rephrased the issues on appeal.  The veteran's 
claims were previously denied and the March 2003 
determination is final.  While the RO considered the claim 
reopened, that determination is not binding on the Board's 
determination of the question of whether new and material 
evidence has been submitted.  The Board must address the 
issue initially itself.  Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. 
Cir. 1996). 

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992). 

At the time of the March 2003 rating decision there was no 
evidence of a current diagnosis of hypertension or coronary 
artery disease.  The evidence received subsequent to the 
March 2003 rating decision includes a November 2002 medical 
record and a February 2005 correspondence from a private 
physician both diagnosing the veteran with hypertension and 
coronary artery disease.  Also included are private medical 
records detailing a cardiac catheterization procedure dated 
in June 2002 and April 2006, hospitalization for chest pains 
in April 2002, cardiology records dated in November 2002 and 
April 2003, and a compensation and pension (C&P) examination 
dated in September 2005.  This evidence is new since it was 
not of record at the time of the RO's March 2003 denial.  The 
Board must presume the credibility of this evidence for the 
purpose of reopening the claim.  Justus, 3 Vet. App. 510.  
Upon so doing the Board finds that it is material since it 
provides evidence of current hypertension and a heart 
disorder.  It thus raises a reasonable possibility of 
substantiating the veteran's claims for service connection.  
New and material evidence having been found, the veteran's 
claims for service connection for hypertension and coronary 
artery disease must be reopened.  38 C.F.R. § 3.156.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting the veteran's petition to 
reopen the claims for service connection for hypertension and 
coronary artery disease.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed. 

II.  Service Connection Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  
When a chronic disease identity is established in service, 
then a showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).  

Some chronic diseases, such as cardiovascular-renal disease 
(including hypertension), may be presumed to have been 
incurred in service if they become manifest to a degree of 
ten percent or more within one year of the date of separation 
from service.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. 
§§ 3.307(a), 3.309(a).  Service connection may also be 
granted for any disease listed at 38 C.F.R. § 3.309(e), even 
though there is no record of such disease during service, 
provided that the provisions of 38 C.F.R. § 3.307(d) are met.  

Service connection may also be granted on a secondary basis 
for a disability which is proximately due to or the result of 
a service-connected disability.  A disability that is 
proximately due to or the result of a service-connected 
disease or injury shall also be service connected.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  When service 
connection is established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

III.  Service connection - hypertension

Having reopened the veteran's claims for service connection 
for hypertension, the Board has jurisdiction to review the 
issue de novo, based on the whole record.  For the reasons 
that follow the Board finds that the veteran's claim for 
service connection must be denied. 

The veteran seeks service connection for hypertension, 
including as secondary to his service-connected diabetes 
mellitus.  Service treatment records (STRs) dating from March 
1962 to October 1981 include the report of a retirement 
examination dated in October 1981, which noted the veteran as 
having a "history of labile hypertension diagnosed in 
1972."  Upon further examination, the physician diagnosed 
the veteran with "labile hypertension, normotensive at this 
time."  Blood pressure readings in service were as follows:  
130/84 sitting and 122/86 recumbent (October 1981); 130/84 
(October 1981); five day blood pressure check of 127/88 
(October 1981); 120/84, 120/82 sitting and 118/78 recumbent 
(October 1986); 124/84 (September 1973); 120/90 (May 1977); 
118/78 (September 1970); 154/100, 102/70, 98/70, 104/70, 
100/70, 112/74, 112/76 (December 1981 colonoscopy); 120/84 
(October 1976); 124/84 (September 1973); 128/78 (October 
1979); 124/76 (July 1966); 136/84 (March 1962); 142/88 (May 
1977); 122/90 (February 1982); 136/100 (August 1979); 148/85 
(March 1967); and 128/78 (October 1979). 

In August 1982 the veteran was accorded a C&P general medical 
examination.  During the examination, the veteran reported 
some hypertension that was treated with antihypertensive 
pills during active military service.  The physician noted 
that the veteran's heart was of regular rate and rhythm with 
no murmurs heard and no skips, gallops or friction rubs.  
Blood pressure readings were 138/86 while sitting, 130/80 
while recumbent, 114/82 while standing, 154/88 while sitting 
after exercise, and 134/86 two minutes after exercise.  
According to the examiner, "examination today does not 
verify any hypertension."  

VA medical records dating from July 1991 to June 1997 include 
a July 1997 dental examination that indicated the veteran had 
"past history of diet controlled hypertension."

Private medical records dating from January 2004 to April 
2006 show the veteran as being diagnosed with and receiving 
medication for hypertension.  In a correspondence dated in 
February 2005 a private treating physician diagnosed the 
veteran with hypertension.  However, an opinion as to 
etiology was not proffered.  

In September 2005 the veteran was accorded a C&P diabetes 
examination.  The examiner reports that the claims file was 
extensively reviewed pursuant to this examination.  During 
the examination the veteran reported being diagnosed with 
hypertension while in service and subsequently in 2000.  The 
examiner noted that during the veteran's myocardial 
infarction in 1999 the veteran was not diagnosed with 
hypertension.  He further noted that the veteran was 
diagnosed with hypertension in November 2002 then 
subsequently diagnosed with type II diabetes mellitus in 
March 2003.  Diagnoses were, in pertinent part, as follows:

1.  Non-insulin requiring diabetes 
mellitus type 2.  Medical therapy.  No 
residuals at this time.
2.  Essential hypertension.  Medical 
therapy.  Onset after 1999, but prior to 
onset of diabetes mellitus.  Not caused 
by or aggravated by #1.  No residuals at 
this time.

The C&P examiner averred that the veteran's hypertension is 
not secondary to his service-connected diabetes mellitus 
condition, and a subsequent hand-written addendum stated that 
the veteran's hypertension was "not related to high blood 
pressure during military service."  It is noted that while 
the veteran asserts that he had problems with hypertension 
while on active duty, the diagnosis during service was 
"labile hypertension," and not essential hypertension.  
Labile hypertension is defined as borderline hypertension.  
Dorland's Illustrated Medical Dictionary 799 (27th ed. 1988).  

Hypertension is defined as persistently high arterial blood 
pressure.  Id.  Hypertension may have no known cause 
(essential or idiopathic hypertension) or be associated with 
other primary diseases (secondary hypertension).  Id.  
Hypertension, standing alone and not the result of diabetes-
induced renal disease (i.e., essential hypertension) is not 
found among the complications of diabetes mellitus.  Flynn v. 
Brown, 6 Vet. App. 500, 506 (1994).  

Various criteria for its threshold have been suggested, 
ranging from 140 mm. Hg systolic and 90 mm. Hg diastolic to 
as high as 200 mm. Hg systolic and 110 mm. Hg diastolic.  
Dorland's Illustrated Medical Dictionary 799 (27th ed. 1988).  
In that regard, the Board notes that there are two notes to 
Diagnostic Code 7101, which set forth the criteria for the 
evaluation of service-connected hypertensive cardiovascular 
disease and in the first note it is stated that "[f]or 
purposes of this section, the term hypertension means that 
the diastolic blood pressure is predominantly 90mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160mm. or greater 
with a diastolic blood pressure of less than 90mm."  

The Board finds that the VA examiner's opinion is entitled to 
great probative value as it was based on a review of the file 
and an examination of the veteran and is therefore a fully 
informed opinion.  The examiner determined that the veteran 
had essential hypertension that was not caused or aggravated 
by diabetes mellitus or related to active service.  The 
veteran's lay opinions of etiology and incurrence are not 
entitled to any probative value as he is not shown to be 
competent to diagnose medical conditions and provide 
etiological opinions.  

While the veteran has pointed out that he was diagnosed as 
having hypertension in service and submitted a copy of an 
October 1981 service treatment record in support of that 
argument, the Board notes that the veteran was referred to 
the Internal Medicine Service for "evaluation of borderline 
hypertension."  In the history area, it was noted that the 
veteran had a well-documented history of hypertension and 
that his blood pressure was mildly elevated during his 
retirement physical examination.  The veteran thereafter had 
a five-day blood pressure check which revealed an average 
blood pressure of 127/88.  Blood pressure reading on the day 
of the examination was 130/88.  The diagnosis was labile 
hypertension, normotensive at that time, and the veteran was 
cleared for worldwide duty and retirement.  It is unclear why 
the history area indicated hypertension rather than 
borderline hypertension, nevertheless, the examiner at the 
time diagnosed labile hypertension and the VA examiner after 
a review of the claims folder opined that the current 
hypertension was not related to service.  There is no 
competent evidence of record to the contrary.  

In that regard, the Board also notes the 15 year lapse from 
the time of the veteran's retirement from service, finding no 
hypertension upon examination, until the June 1997 
diagnosis.  This significant lapse of time is highly 
probative evidence against the veteran's claim of a nexus 
between a current hypertension disorder and active military 
service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(holding that a significant lapse in time between service and 
post-service medical treatment may be considered in the 
analysis of a service connection claim).  Accordingly, 
service connection for hypertension on a direct basis, under 
the presumptive provisions of 38 C.F.R. § 3.309, and as a 
secondary condition to service-connected to diabetes mellitus 
must be denied.  

Having considered the doctrine of reasonable doubt, but for 
the reasons just expounded, the Board finds it to be 
inapplicable, as the probative evidence against the claim 
outweighs the veteran's unsupported allegation of a nexus to 
service.  38 C.F.R. § 3.102. 

IV.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information and 
medical or lay evidence that is necessary to substantiate the 
claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004).  Notice which informs the veteran of how VA 
determines disability ratings and effective dates should also 
be provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Any error in VCAA notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

A letter from the RO dated in May 2005 apprised the veteran 
of the information and evidence necessary to establish his 
claim for service connection for hypertension on a secondary 
basis.  He was also advised of the evidence that VA would 
seek to provide and of the information and evidence that he 
was expected to provide.  See 38 C.F.R. § 3.159(b)(1).  The 
veteran was informed that he could submit medical records 
showing that he had a current hypertension disability and 
evidence showing a connection between diabetes and 
hypertension.  The RO did not, however, inform him of the 
evidence and information necessary to substantiate a claim 
for service connection on a direct or presumptive basis.  
Nevertheless, the presumption of prejudice is rebutted as the 
veteran is reasonably expected to understand from the various 
notices provided by the RO what information and evidence was 
required to substantiate a claim under those theories of 
entitlement to benefits.  The rating decision of October 2005 
informed him that the evidence continued to show that 
hypertension was not incurred in or caused by service nor was 
it shown within any applicable presumptive period.  The RO 
then went through a discussion of the evidence of record and 
explained why the claim was denied.  The statement of the 
case (SOC) dated in May 2007 set forth the criteria for 
direct and presumptive service connection and the reasons and 
bases section informed him that to support a grant of service 
connection, the evidence must support that the condition had 
its onset while in service, that it was linked to an event or 
injury in service, or that a pre-existing condition was 
aggravated by service.  He was also informed that a VA 
examiner was asked to opine on whether current hypertension 
was related to labile hypertension in service and that the 
opinion was negative.  He was father informed that 
presumptive service connection was denied as it was not shown 
to have manifested to a compensable degree within one year of 
discharge from service as the condition was first diagnosed 
in 1999.  Based on the above notices, the veteran is 
reasonably expected to understand what type of evidence was 
required to substantiate his claim.  

The Board notes that he also informed of how VA establishes 
disability ratings and effective dates in a letter dated in 
December 2006.  Dingess/Hartman, 19 Vet. App. 473.  Although 
the December 2006 letter was issued after the rating 
decision, since service connection is being denied, no 
disability rating or effective date will be assigned, so 
there is no possibility of any prejudice to the veteran.  The 
Board thus finds that the veteran was provided adequate 
notice in accordance with 38 U.S.C.A §§ 5103, 5103A with 
regard to his claim for service connection.


ORDER

New and material evidence having been received, the petition 
to reopen the veteran's claim for service connection for 
hypertension is granted.

Service connection for hypertension is denied.

New and material evidence having been received, the petition 
to reopen the veteran's claim for service connection for 
coronary artery disease (previously claimed as heart attack 
with hypertension) is granted.


REMAND

Having reopened the veteran's claim for service connection 
for coronary artery disease, the Board has jurisdiction to 
review the issue de novo, based on the whole record.  For the 
reasons that follow the Board finds that the veteran's claim 
for service connection must be remanded.

During a September 2005 C&P examination the diagnosis, in 
pertinent part, as follows:
1.  Non-insulin requiring diabetes 
mellitus type 2.  Medical therapy.  No 
residuals at this time.  
. . . .
3.  Coronary artery 
disease/atherosclerotic disease.  
Diagnosed in 1999.  Preceded diabetes 
mellitus.  Not caused by #1.

While the C&P examiner averred that the veteran's coronary 
artery disease is not secondary to his service-connected 
diabetes mellitus condition, she did not opine with regard to 
whether or not the service-connected diabetes mellitus 
aggravated his coronary artery disease.  The examination 
report must therefore be returned as insufficient.

Additionally, a May 2007 rating decision denied, in part, 
service connection for gastroesophageal reflux disorder.  A 
June 2007 letter from the veteran serves as a notice of 
disagreement to the denial of service connection.

VA regulations provides that where a notice of disagreement 
has been filed with regard to an issue, and a statement of 
the case has not been issued, the appropriate Board action is 
to remand the issue to the RO for issuance of a statement of 
the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
Since the veteran has timely filed a notice of disagreement 
with regard to the issue of service connection for a 
gastroesophageal reflux disorder the matter must be remanded 
for compliance with 38 CFR § 19.26.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Request a medical opinion regarding 
the veteran's claim for service 
connection for coronary artery disease.  
The claims file must be made available 
to, and reviewed by, the clinician, and 
the resulting report must reflect that 
the claims file was reviewed.  The 
clinician is specifically requested to 
opine as to whether it is less likely 
than not (less than a 50 percent 
probability), at least as likely as not 
(50 percent probability or greater), or 
more likely than not (greater than a 50 
percent probability) that the veteran's 
nonservice-connected coronary artery 
disease is aggravated by his service-
connected diabetes mellitus type II 
disability.  A complete rationale for the 
opinion must be provided.  If the 
clinician determines that a physical 
examination is warranted to provide the 
requested opinion, one should be 
scheduled.  

2.  Issue the veteran a Statement of 
the Case for the issue of service 
connection for gastroesophageal reflux 
disorder.  The veteran must be informed 
that he must file a timely and adequate 
substantive appeal in order to perfect 
an appeal.  See 38 C.F.R. §§ 20.200, 
20.202, 20.302(b) (2007).  If a timely 
substantive appeal is filed with 
respect to this issue, the case must be 
returned to the Board for further 
appellate consideration of this issue.

3.  After any further development deemed 
necessary, readjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 C.F.R. § 19.31(b)(1) 
and be given an opportunity to respond.  
The case should then be returned to the 
Board for appellate review, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


